  Case 1:19-cv-03666-NLH-JS Document 1 Filed 01/31/19 Page 1 of 5 PageID: 1




FOLKMAN LAW OFFICES, P.C.
By:    Paul C. Jensen, Jr., Esquire
       N.J. I.D. No.: 029882011
1949 Berlin Road, Suite 100
Cherry Hill, New Jersey 08003
(856) 354-9444
(856) 354-9776 (fax)                                Attorneys for Plaintiﬀ

                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


 AMERICAN NEIGHBORHOOD                              Civil Action No.
 MORTGAGE ACCEPTANCE
 COMPANY, LLC d/b/a ANNIEMAC
 HOME MORTGAGE,

        Plaintiﬀ,

 vs.

 JOSHUA LUND,
                                                    COMPLAINT AND DEMAND FOR
        Defendant.                                  JURY TRIAL


       Plaintiﬀ, American Neighborhood Mortgage Acceptance Company, LLC d/b/a

AnnieMac Home Mortgage (“AnnieMac”), by and through undersigned counsel, by way of

Complaint against Defendant, Joshua Lund (“Lund”), avers as follows:

                                           PARTIES
       1.      At all times relevant herein, AnnieMac was and is a limited liability company

existing under the laws of the State of Delaware with its principle place of business located at 700

East Gate Drive, Suite 400, Mount Laurel, New Jersey 08054.

       2.      At all times relevant herein, Lund was and is an individual residing at 11736

Meadow Run Circle, Fort Myers, Florida 33913.
  Case 1:19-cv-03666-NLH-JS Document 1 Filed 01/31/19 Page 2 of 5 PageID: 2



                              JURISDICTION AND VENUE
       3.      The Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§ 1332, as the parties are completely diverse in citizenship and the amount in controversy exceeds

$75,000.00.

       4.      The Court has personal jurisdiction over Lund because Lund has consented to the

jurisdiction of the United States District Court for the District of New Jersey for any disputes

arising out his employment agreement with AnnieMac.

       5.      Venue is properly laid pursuant to 28 U.S.C. § 1391 in the United States District

Court for the District of New Jersey because a substantial part of the events giving rise to this

dispute, and the damages sustained in this dispute, occurred within this District.

                         FACTS COMMON TO ALL COUNTS
       6.      Pursuant to an Employment Oﬀer Letter dated December 19, 2017 (the “Oﬀer

Letter”), AnnieMac oﬀered Lund a position as a Full-Time Non-Originating Branch Manager

commencing December 29, 2017, which Lund accepted.

       7.      On or about December 29, 2017, AnnieMac and Lund entered into a Branch

Manager Employment Agreement (the “Agreement”). The Agreement provided, in pertinent

part, that Lund’s compensation would be based upon the terms of the Oﬀer Letter, which was

annexed to the Agreement as an exhibit.

       8.      On or about February 22, 2018, AnnieMac issued, and Lund accepted, a Revised

Oﬀer Letter (the “Revised Oﬀer Letter”), which, inter alia, amended the terms of Lund’s

compensation. Lund signed the Revised Oﬀer Letter.

       9.      Pursuant to the terms of the Revised Oﬀer Letter, Lund was eligible to receive a

Retention Bonus (the “Retention Bonus”) in consideration for remaining employed by

AnnieMac through certain dates, to wit,
                  Pay Date                                    Retention Bonus Amount
               January 25, 2018                                      $38,000.00
               February 9, 2018                                       $1,500.00
               February 23, 2018                                     $21,500.00
                March 9, 2018                                        $11,500.00


                                                –2–
  Case 1:19-cv-03666-NLH-JS Document 1 Filed 01/31/19 Page 3 of 5 PageID: 3



                March 23, 2018                                      $11,500.00
                April 10, 2018                                      $11,500.00
                April 25, 2018                                      $11,500.00
                May 10, 2018                                        $11,500.00
                May 25, 2018                                        $11,500.00
                 June 8, 2018                                       $11,500.00
                June 25, 2018                                       $11,500.00
                  TOTAL:                                           $153,000.00
       10.     The Revised Oﬀer Letter further provided that, should Lund voluntarily resign his

employment for any reason prior to working for a twelve-month period, Lund would be obligated

to return any and all Retention Bonus paid to Lund. Speciﬁcally, the Revised Oﬀer Letter states:
       In the event that you voluntarily terminate your employment with [AnnieMac] or
       your employment with [AnnieMac] is terminated for cause at any point prior to
       the expiration of twelve (12) months following receipt of Retention Bonus, you
       agree that you will be responsible for reimbursing [AnnieMac] for the entire
       amount of any Retention Bonus paid to you. Any repayment amount due shall
       become due and payable to [AnnieMac] immediately upon demand.
(Revised Oﬀer Letter at 2.)
       11.     The Revised Oﬀer Letter further provides that, “[s]hould it become necessary for

[AnnieMac] to collect any payment due, [Lund] agree[s] to reimburse [AnnieMac] for all

reasonable costs of collection and/or litigation, including necessary and reasonable attorneys’

fees.” (Revised Oﬀer Letter at 2.)

       12.     AnnieMac did pay, and Lund did receive, the full amount of the Retention Bonus

totaling $153,000.00.

       13.     On or about February 22, 2018, after being employed by AnnieMac for

approximately nine months, Lund voluntarily terminated his employment with AnnieMac.

       14.     Despite written demand that Lund immediately reimburse AnnieMac the full

amount of the Retention Bonus, to date, AnnieMac has not been reimbursed by Lund in the full

amount of the Retention Bonus.

       15.     As a result of the above, AnnieMac has been damaged.




                                               –3–
  Case 1:19-cv-03666-NLH-JS Document 1 Filed 01/31/19 Page 4 of 5 PageID: 4



                                      FIRST COUNT
                                    Breach of Contract
          16.   AnnieMac incorporates herein by reference the averments of the preceding

paragraphs.

          17.   Lund has breached his agreement(s) with AnnieMac by failing to reimburse

AnnieMac the full amount of the Retention Bonus following written demand.

          18.   AnnieMac has suﬀered damages as a direct and proximate result of Lund’s

breach.

          19.   As a result of the above, AnnieMac has been damaged.
          WHEREFORE, AnnieMac prays for judgment in its favor and against Lund together

with compensatory damages, consequential damages, attorneys’ fees, costs of suit, interest, and

such other relief as is deemed to be just and equitable.

                                     SECOND COUNT
                                    Unjust Enrichment
          20.   AnnieMac incorporates herein by reference the averments of the preceding

paragraphs.

          21.   Lund received a beneﬁt from AnnieMac in the form of the Retention Bonus.

          22.   AnnieMac expected remuneration from Lund in the event that Lund voluntarily

terminated his employment within twelve (12) months of his date of hire.
          23.   Retention of that beneﬁt would be unjust because Lund voluntarily terminated his

employment approximately nine (9) months from his date of hire.

          24.   As a result of the above, Lund was unjustly enriched beyond his contractual rights.

          25.   As a result of the above, AnnieMac has been damaged.

          WHEREFORE, AnnieMac prays for judgment in its favor and against Lund together

with compensatory damages, consequential damages, attorneys’ fees, costs of suit, interest, and

such other relief as is deemed to be just and equitable.




                                                –4–
   Case 1:19-cv-03666-NLH-JS Document 1 Filed 01/31/19 Page 5 of 5 PageID: 5



                           THIRD COUNT
    Breach of the Implied Covenant of Good Faith and Fair Dealing
        26.      AnnieMac incorporates herein by reference the averments of the preceding

paragraphs.

        27.      The agreement(s) between AnnieMac and Lund created a duty of good faith and

fair dealing on the part of Lund.
        28.      Lund intentionally and in bad faith breached his respective duty by failing to

reimburse AnnieMac the full amount of the Retention Bonus following written demand.

        29.      As a result of the above, AnnieMac has been damaged.

        WHEREFORE, AnnieMac prays for judgment in its favor and against Lund together

with compensatory damages, consequential damages, attorneys’ fees, costs of suit, interest, and

such other relief as is deemed to be just and equitable.

                                  DEMAND FOR JURY TRIAL
        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, AnnieMac demands a trial by

jury in this action of all issue so triable.

                                                       FOLKMAN LAW OFFICES, P.C.


                                                       By:
                                                                PAUL C. JENSEN, JR.

Dated: January 31, 2019




                                                 –5–
